Exhibit 12.1 WellCare Health Plans, Inc. Computation of Ratio of Earnings to Fixed Charges (Dollars in Thousands) For the Year Ending December 31, Six Months Ended June 30, Income (loss) before income taxes $ $ ) $ $ ) $ $ Fixed charges: Interest expense Estimated interest on operating leases Total fixed charges Earnings: Income (loss) before income taxes ) ) Fixed charges Total earnings (loss) $ $ ) $ $ ) $ $ Ratio of earnings to fixed charges — (a) — (a) (a) The ratio coverage was less than 1:1. We would have needed to generate additional earnings of $53.2 million for the year ended December 31, 2008 and $72.9 million for the year ended December 31, 2010 to obtain a coverage of 1:1.
